BUTLER. District Judge.
Although the vessels might possibly have escaped by the *993use of tlieir poles, and the aid of the tide, they were, nevertheless, in peril. Their situation demanded assistance; that those in charge believed so is shown by their call for help at the time, and their statements, as witnesses, since. The services rendered were, therefore, “salvage services,” and must be compensated accordingly. The testimony respecting the value of the vessels is conflicting and irreconcilable.
The libellant incurred no risk, and was detained but a few minutes. What he did was in the direct line of his business, and subjected him to no inconvenience. In view of all the circumstances, I think sixty-five dollars a just allowance; and a decree for this sum, with costs, will be entered.